Citation Nr: 9926217	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1982 to May 
1992. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The development with respect to the issue remaining on 
appeal requested by the Board in the August 1995 and February 
1998 Board remands has been accomplished, and this case is 
now ready for appellate review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's blood pressure was most recently recorded 
at 128/89, 132/89, and 110/70.

3.  The clinical evidence of record does not show that the 
veteran's diastolic blood pressure is predominantly 110 or 
greater, or that her systolic pressure is predominantly 200 
or more; it is indicated that the veteran's hypertension is 
controlled with medication.  

4.  There are no extraordinary factors associated with the 
service-connected hypertension productive of an unusual 
disability picture so as to warrant consideration of an 
extraschedular rating.  There is no evidence of other organic 
heart disease.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.104, Diagnostic 
Code (DC) 7101 (1997) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that her claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In light of the fact that the veteran has appealed the 
initial disability rating assigned for hypertension, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board notes that during the pendency of this appeal, VA 
amended its regulations for rating cardiovascular system 
disabilities effective January 12, 1998. See 
38 C.F.R. § 4.104 (1998); 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997).  As held in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), when the law and regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the claimant will apply.  Accordingly, the 
adjudication below will include consideration of both the old 
and revised criteria for rating disability due to 
hypertension, and the Board will apply the version most 
favorable to the veteran.  It is observed in this regard that 
the evaluation by the RO of the veteran's claim for an 
increased evaluation for her hypertension has included a 
review of the both the old and revised criteria.  Thus, the 
consideration by the Board of both criteria will not result 
in undo prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The rating criteria in effect for cardiovascular disorders 
prior to January 1998, provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease 
(essential arterial hypertension) when diastolic pressure was 
predominantly 100 or more.  A 20 percent rating was warranted 
when diastolic pressure was predominantly 110 or more with 
definite symptoms.  A 40 percent rating was warranted when 
diastolic pressure was predominantly 120 or more and 
moderately severe symptoms are demonstrated.  A 10 percent 
evaluation was also for consideration where blood pressure 
was controlled by continuous use of medication.  38 C.F.R. § 
4.104, DC 7101 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when the diastolic pressure is 
predominantly 100 or more, or systolic pressure predominately 
160 or more.  38 C.F.R. § 4.104, DC 7101 (1998).  Ten percent 
is also the minimum evaluation for an individual with a 
history of diastolic pressure predominately 100 or more who 
requires continuous medication for control.  Id.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent rating requires 
a diastolic pressure of predominantly 120 or more.  Id.

Turning to a summary of the pertinent facts, service 
connection for hypertension was initially granted by an 
October 1992 rating decision at 10 percent disabling.  As 
indicated above, the appeal was initiated by a notice of 
disagreement with respect to this "initial" rating.  See VA 
Form 21-4138 received from veteran in April 1993.  The 
clinical evidence before the RO in October 1992 included 
reports from a July 1992 VA examination in which the veteran 
stated that she took medication (hydrochlorothiazide) to 
control her blood pressure.  The diagnoses at that time 
included essential hypertension. 

At a hearing before a Board member no longer employed by the 
Board in December 1993 (see the discussion in this regard 
contained in the introduction to the February 1998 Board 
decision), the veteran indicated that her dosage of 
hydrochlorothiazide was 25 milligrams per day and that her 
blood pressure was "up" when measured shortly before this 
hearing. 

Upon VA examination in September 1996, the veteran's blood 
pressure was measured at 110/70.  The diagnoses at that time 
included "[a]rterial hypertension, controlled on 
medication."  At the time of the most recent VA examination 
completed in October 1998, it was again indicated that the 
veteran's dosage of hydrochlorothiazide was 25 milligrams per 
day.  Blood pressure was recorded at 128/89 in the left arm 
and 132/89 in the right arm.  The impression was hypertension 
that was well controlled with medication.  Cardiac testing 
showed no other significant cardiac disease.  Thus, other 
rating code provisions do not apply.

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence for consideration is the 
most recent clinical evidence.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board also notes, however, in view of 
Fenderson, that all pertinent evidence for the appeal period 
will be considered.  First, with respect to the diastolic 
pressure readings, the criteria for a 20 percent rating under 
both the new and the old criteria are not met, as there are 
no post-service diastolic pressure readings of 110 or more.  
Moreover, while the revised criteria provide for a 20 percent 
rating for elevated systolic readings, the post-service 
systolic readings of record do not even approach the level of 
200 required for a 20 percent rating under 38 C.F.R. § 4.104, 
DC 7101 (1998).  As both the old and revised provisions of DC 
7101 include a provision regarding the assignment of a 
minimum rating of 10 percent for hypertension that is 
controlled by medication, as demonstrated in the instant 
case, the Board concludes that any disability currently 
associated with the veteran's hypertension is adequately 
reflected by the 10 percent rating currently assigned.   

The Board has also reviewed the claim for a rating in excess 
of 10 percent mindful of the guidance of Fenderson.  The RO 
has noted consideration of all pertinent evidence, and has 
assigned the 10 percent rating since the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a rating 
higher than the current 10 percent is not warranted, is the 
same as used to determine that higher "staged" ratings are 
not warranted for an earlier time.  Thus, a rating in excess 
of 10 percent is not warranted for any portion of the time 
period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hypertension is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In short, while the Board has considered the contentions and 
sworn testimony of record asserting entitlement to a rating 
in excess of 10 percent for hypertension, the probative 
weight of this subjective "positive" evidence is overcome 
by the weight of the objective "negative" post service 
clinical evidence.  See Francisco, 7 Vet. App. at 55; 
Espiritu, 2 Vet.App. at 492, 495.  Accordingly, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

